Citation Nr: 0808012	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for a duodenal ulcer 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) in New York, New York, 
which increased the veteran's disability evaluation for his 
duodenal ulcer to 10 percent effective September 19, 2005.  
In June 2007, the Board denied the claim.

VACATUR

As noted, the appellant's claim was denied by the Board in 
June 2007.  That decision, however, failed to consider the 
potential application of 38 C.F.R. § 4.114, Diagnostic Code 
7308 (2007) (post gastrectomy syndrome).  In light of the 
symptoms presented by the veteran, and the fact that he 
apparently underwent a partial gastrectomy in approximately 
1975, it was a violation of the appellant's right to due 
process for the Board to fail and consider the application of 
Diagnostic Code 7308.  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995) (VA must consider all potentially applicable 
regulations raised in the record.)

Accordingly, the June 2007 Board decision is VACATED.  A 
subsequent decision will be issued in its place.


ORDER

The Board's decision of June 2007, which denied a claim of 
entitlement to an evaluation an increased evaluation for a 
duodenal ulcer is hereby vacated.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


